Name: Council Implementing Decision (CFSP) 2019/1216 of 17 July 2019 implementing Decision (CFSP) 2017/1775 concerning restrictive measures in view of the situation in Mali
 Type: Decision_IMPL
 Subject Matter: criminal law;  Africa;  international affairs;  civil law;  European construction
 Date Published: 2019-07-18

 18.7.2019 EN Official Journal of the European Union L 192/26 COUNCIL IMPLEMENTING DECISION (CFSP) 2019/1216 of 17 July 2019 implementing Decision (CFSP) 2017/1775 concerning restrictive measures in view of the situation in Mali THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2017/1775 of 28 September 2017 concerning restrictive measures in view of the situation in Mali (1) and in particular Article 3 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 28 September 2017, the Council adopted Decision (CFSP) 2017/1775. (2) On 10 July 2019, the United Nations Security Council Sanctions Committee established by paragraph 9 of United Nations Security Council Resolution 2374 (2017) added five persons to the list of persons subject to the travel ban set out in paragraphs 1 to 3 of Resolution 2374 (2017). (3) The Annex to Decision (CFSP) 2017/1775 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2017/1775 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 251, 29.9.2017, p. 23. ANNEX The following persons are added to the list of persons set out in the Annex to Decision (CFSP) 2017/1775 under the heading A. List of persons referred to in Article 1(1): 4. AHMED AG ALBACHAR (alias: Intahmadou Ag Albachar) Designation: President of the Humanitarian Commission of the Bureau Regional d'Administration et Gestion de Kidal Date of birth: 31 Dec. 1963 Place of birth: Tin-Essako, Kidal region, Mali Nationality: Mali Mali National identification no: 1 63 08 4 01 001 005E Address: Quartier Aliou, Kidal, Mali Date of UN designation: 10 July 2019 Other information: Ahmed Ag Albachar is a prominent businessman and, since early 2018, a special advisor to the Governor of Kidal region. An influential member of the Haut Conseil pour l'unitÃ © de l'Azawad (HCUA), belonging to the Ifoghas Tuareg community, Ahmed Ag Albachar also mediates relations between the Coordination des Mouvements de l'Azawad (CMA) and Ansar Dine (QDe.135). Additional information Ahmed Ag Albachar is being listed pursuant to paragraph 8 (b) of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement; and paragraph 8 (e) of resolution 2374 (2017) for obstructing the delivery of humanitarian assistance to Mali, or access to, or distribution of, humanitarian assistance in Mali. In January Ag Albachar uses his influence to control and choose which humanitarian and development projects take place in the Kidal region, who implements them, where and when. No humanitarian action can be undertaken without his knowledge and approval. As self-proclaimed president of the humanitarian commission, Ag Albachar is in charge of granting residence and work permits of aid workers in exchange for money or services. The commission also controls which companies and individuals can participate in bids for projects that NGOs advertise in Kidal, granting Ag Albachar the power to manipulate humanitarian action in the region and choose those who work for NGOs. Aid distributions can only be conducted under his oversight, thereby influencing who benefits from the distributions. Additionally, Albachar uses unemployed youths to intimidate and extort NGOs, severely hindering their work. The humanitarian community at large works in fear in Kidal, but especially national staff who are more vulnerable. Ahmed Ag Albachar is also the co-owner of Timitrine Voyage transport company; one of the few transport companies that NGOs are authorised to use in Kidal. Ag Albachar, together with a dozen of other transport companies owned by a small clique of influential Ifoghas Tuareg notables, usurps a significant share of humanitarian aid in Kidal. Moreover, the monopoly position maintained by Ag Albachar, renders aid delivery in certain communities more difficult than others. Albachar is manipulating humanitarian aid to fulfil his personal interests and the political interests of the HCUA by exercising terror, threatening NGOs and controlling their operations, all of which results in obstruction and hindrance of aid affecting beneficiaries in need in the region of Kidal. Therefore, Ahmed Ag Albachar obstructs the delivery of humanitarian assistance to Mali, or access to, or distribution of, humanitarian assistance in Mali. His actions also violate article 49 of the Agreement on Peace and Reconciliation in Mali that commits parties to respect the principles of humanity, neutrality, impartiality and independence which guide humanitarian action, to prevent any use of humanitarian aid for political, economic or military ends, and to facilitate access for humanitarian agencies and guarantee the security of their personnel. Therefore, Albachar obstructs or threatens the implementation of the Agreement. 5. HOUKA HOUKA AG ALHOUSSEINI (alias: a) Mohamed Ibn Alhousseyni b) Muhammad Ibn Al-Husayn c) Houka Houka) Title: Cadi Date of birth: a) 1 Jan. 1962 b) 1 Jan. 1963 c) 1 Jan. 1964 Place of birth: Ariaw, Tombouctou region, Mali Nationality: Mali Date of UN designation: 10 July 2019 Other information: Houka Houka Ag Alhousseini was appointed by Iyad Ag Ghaly (QDi.316) as the Cadi of Timbuktu in April 2012 after the establishment of the jihadist caliphate in northern Mali. Houka Houka used to work closely with the Hesbah, the Islamic police headed by Ahmad Al Faqi Al Mahdi, jailed at the Detention Centre of the International Criminal Court in The Hague since September 2016. Additional information Houka Houka Ag Alhousseini is being listed pursuant to paragraph 8 (b) of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement. After the French forces intervention in January 2013, Houka Houka Ag Alhousseini was arrested on 17 January 2014 but subsequently released by Malian authorities on 15 August 2014, a liberation denounced by human rights organisations. Houka Houka Ag Alhousseini has been since based in Ariaw, in the area of ZouÃ ©ra, a village located west of Timbuktu (Essakane commune), on the bank of the lake Faguibine going towards the Mauritanian border. On 27 September 2017, he was officially reinstated here as a teacher by the Governor of Timbuktu, Koina Ag Ahmadou, this after lobbying by sanctioned individual Mohamed Ousmane Ag Mohamidoune (MLi.003), leader of the Coalition du peuple de l'Azawad (CPA), listed on 20 December 2018 by the Security Council Committee on Mali for reasons including actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement. Mohamed Ousmane founded in 2017 and presided a broader alliance of splinter groups, the Coalition des Mouvements de l'Entente (CME). During its founding convention, the CME openly threatened in an official statement the implementation of the Agreement on Peace and Reconciliation in Mali. The CME has been also involved in obstructions delaying the implementation of the Agreement, by pressuring the Malian government and the international community with the aim to impose the CME in the different mechanisms established by the Agreement. Houka Houka and Mohamed Ousmane have been instrumental to each others' rise, the latter facilitating meetings with government officials, and the first playing a key role in the expansion of Ousmane's influence over the region of Timbuktu. Houka Houka has participated in most of the community gatherings organized by Mohamed Ousmane since 2017, contributing to Ousmane's notoriety and credibility in the region, as well as to the founding ceremony of the Coalition des Mouvements de l'Entente (CME) to which he gave his public blessing. The area of influence of Houka Houka has recently expanded further east, to the Ber region (stronghold of the BÃ ©rabich Arabs located 50 kilometres east of Timbuktu), and northern Timbuktu. Even though he is not from a lineage of Cadis and that he started only in 2012, Houka Houka was able to extend his authority as a Cadi and his capacity to maintain public security in certain areas by using Al-Furqan assets and the fear that this terrorist organisation instigates in the Timbuktu region through complex attacks against international and Malian defence and security forces and targeted assassinations. Therefore, through his support for Mohamed Ousmane and his obstruction of the Agreement, Houka Houka Ag Alhousseini threatens its implementation, as well as the peace, security, and stability in Mali at large. 6. MAHRI SIDI AMAR BEN DAHA (alias a) Yoro Ould Daha b) Yoro Ould Daya c) Sidi Amar Ould Daha d) Yoro) Designation: Deputy chief of staff of the regional coordination of the MÃ ©canisme opÃ ©rationnel de coordination (MOC) in Gao Date of birth: 1 Jan. 1978 Place of birth: Djebock, Mali Nationality: Mali Mali National identification no: 11262/1547 Address: Golf Rue 708 Door 345, Gao, Mali Date of UN designation: 10 July 2019 Other information: Mahri Sidi Amar Ben Daha is a leader of the Lehmar Arab community of Gao and military chief of staff of the pro-governmental wing of the Mouvement Arabe de l'Azawad (MAA), associated to the Plateforme des mouvements du 14 juin 2014 d'Alger (Plateforme) coalition. Additional information Mahri Sidi Amar Ben Daha is being listed pursuant to paragraph 8 (b) of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement. Ben Daha was a high-ranking officer of the Islamic police operating in Gao when the Mouvement pour l'unicitÃ © et le jihad en Afrique de l'Ouest (MUJAO) (QDe.134) controlled the town from June 2012 to January 2013. Ben Daha currently is deputy chief of staff of the regional coordination of the MÃ ©canisme opÃ ©rationnel de coordination (MOC) in Gao. On 12 November 2018, the Plateforme in Bamako declared not to participate in forthcoming regional consultations, scheduled to be held from 13 to 17 November in accordance with the March 2018 roadmap agreed upon by all parties to the Peace and reconciliation Agreement in March 2018. The next day, in Gao, a coordination meeting was held by the military chief of staff of the Ganda Koy component of Coordination des mouvements et fronts patriotiques de rÃ ©sistance (CMFPR)-Plateforme, with representatives the MAA-Plateforme, to prevent the consultations to take place. The blockade was coordinated with Plateforme leadership in Bamako, the MAA-Plateforme, as well as Member of Parliament Mohamed Ould Mataly. From 14 to 18 November 2018, dozens of MAA-Plateforme combatants together with those of the CMFPR factions obstructed the holding of regional consultations. Operating under the instruction and with the participation of Ben Daha, at least six pick-up truck vehicles from the Mouvement Arabe de l'Azawad (MAA-Plateforme) were positioned in front of the Gao governorate and its vicinity. Two MOC vehicles attributed to MAA-Plateforme were also observed at the scene. On 17 November 2018, an incident took place between armed elements blocking access to the governorate and a FAMa patrol passing by the area, but was diffused before it could escalate and constitute a cease-fire violation. On 18 November 2018, a total of twelve vehicles and armed elements lifted the blockade of the governorate following a latest round of negotiations with the governor of Gao. On 30 November 2018, Ben Daha organized an inter-Arab meeting in Tinfanda to discuss security and administrative restructuring. The meeting also included sanctioned individual Ahmoudou Ag Asriw (MLi.001) whom Ben Daha supports and defends. Therefore, through effectively blocking discussions on key provisions of the Peace and Reconciliation Agreement related to the reform of the territorial structure of northern Mali, Ben Daha has obstructed the implementation of the Peace and Reconciliation Agreement. In addition, Ben Daha supports an individual identified as threatening the implementation of the Agreement through his involvement in ceasefire violations and organized criminal activity. 7. MOHAMED BEN AHMED MAHRI (alias a) Mohammed Rougi b) Mohamed Ould Ahmed Deya c) Mohamed Ould Mahri Ahmed Daya d) Mohamed Rougie e) Mohamed Rouggy f) Mohamed Rouji) Date of birth: 1 Jan. 1979 Place of birth: Tabankort, Mali Nationality: Mali Passport no: a) AA00272627 b) AA0263957 Address: Bamako, Mali Date of UN designation: 10 July 2019 Other information: Mohamed Ben Ahmed Mahri is a businessman from the Arab Lehmar community in Gao region who previously collaborated with the Mouvement pour l'unicitÃ © et le Jihad en Afrique de l'Ouest (MUJAO) (QDe.134). Additional information Mohamed Ben Ahmed Mahri is being listed pursuant to paragraph 8 (c) of resolution 2374 (2017) for acting for or on behalf of or at the direction of or otherwise supporting or financing individuals and entities identified in paragraphs 8 (a) and (b) of resolution 2374 (2017), including through the proceeds from organized crime, including the production and trafficking of narcotic drugs and their precursors originating in or transiting through Mali, the trafficking in persons and the smuggling of migrants, the smuggling and trafficking of arms as well as the trafficking in cultural property. Between December 2017 and April 2018, Mohamed Ben Ahmed Mahri commanded a trafficking operation of over 10 tons of Moroccan cannabis, moved in cooling trucks through Mauretania, Mali, Burkina Faso and Niger. In the night of 13 to 14 June 2018 a quarter of the shipment was confiscated in Niamey, while a rival group had allegedly stolen the remaining three quarters during the night of 12 and 13 April 2018. In December 2017, Mohamed Ben Ahmed Mahri was in Niamey with a Malian national to prepare the operation. The latter was arrested in Niamey after he had flown in from Morocco with two Moroccan and two Algerian Nationals on 15 and 16 April 2018 to try and recuperate stolen cannabis. Three of his associates were also arrested, including a Moroccan national, who had been sentenced in Morocco in 2014 to five months imprisonment for drug trafficking. Mohamed Ben Ahmed Mahri commands trafficking of cannabis resin to Niger straight through northern Mali, making use of convoys led by members of the Groupe d'autodÃ ©fense des Touaregs Imghad et leurs allies (GATIA), including sanctioned individual Ahmoudou Ag Asriw (MLi.001). Mohamed Ben Ahmed Mahri compensates Asriw for the use of these convoys. These convoys frequently generate clashes with competitors associated with the Coordination des Mouvements de l'Azawad (CMA). Using his financial gains made in narcotics trafficking, Mohamed Ben Ahmed Mahri lends his support to terrorist armed groups, notably the sanctioned entity Al-Mourabitoun (QDe.141), attempting to bribe officials to release arrested combatants and facilitating fighters to integrate in the Mouvement Arab pour l'Azawad (MAA) Plateforme. Therefore, through the proceeds from organized crime, Mohamed Ben Ahmed Mahri supports an individual identified under paragraph 8(b) of resolution 2374 (2007) as threatening the implementation of the Agreement on Peace and Reconciliation in Mali, in addition to a terrorist group designated under resolution 1267. 8. MOHAMED OULD MATALY Designation: Member of Parliament Date of birth: 1958 Nationality: Mali Passport no: D9011156 Address: Golf Rue 708 Door 345, Gao, Mali Date of UN designation: 10 July 2019 Other information: Mohamed Ould Mataly is the former Mayor of Bourem and current Member of Parliament for Bourem's constituency, part of the Rassamblement pour le Mali (RPM, President Ibrahim Boubacar Keita's political party). He is from the Lehmar Arab community and an influential member of the pro-governmental wing of the Mouvement Arabe de l'Azawad (MAA), associated to the Plateforme des mouvements du 14 juin 2014 d'Alger (Plateforme) coalition. Additional information Mohamed Ould Mataly is being listed pursuant to paragraph 8 (b) of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement. On 12 November 2018, the Plateforme in Bamako declared not to participate in forthcoming regional consultations, scheduled to be held from 13 to 17 November in accordance with the March 2018 roadmap agreed upon by all parties to the Peace and reconciliation Agreement in March 2018. The next day, in Gao, a coordination meeting was held by the military chief of staff of the Ganda Koy component of Coordination des mouvements et fronts patriotiques de rÃ ©sistance (CMFPR)-Plateforme, with representatives the MAA-Plateforme, to prevent the consultations to take place. The blockade was coordinated with Plateforme leadership in Bamako, the MAA-Plateforme, as well as member of parliament Mohamed Ould Mataly. His close associate Mahri Sidi Amar Ben Daha, alias Yoro Ould Daha, who resides in his property in Gao, participated in the blockade of the venue of the consultation at the Governor's office during this period. Furthermore, on 12 July 2016 Ould Mataly was also one of the instigators of demonstrations hostile to the implementation of the Agreement. Therefore, through effectively blocking discussions on key provisions of the Peace and Reconciliation Agreement related to the reform of the territorial structure of northern Mali, Ould Mataly has obstructed and caused delays to the implementation of the Peace and Reconciliation Agreement. Lastly, Ould Mataly has pleaded for the release of members of his community captured in counter-terrorist operations. Through his involvement in organised crime and association with terrorist armed groups, Mohamed Ould Mataly threatens the implementation of the Agreement.